Matter of McSherry (2019 NY Slip Op 04780)





Matter of McSherry


2019 NY Slip Op 04780


Decided on June 13, 2019


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2019
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Hon.	David Friedman,	Justice Presiding,
Sallie Manzanet-Daniels
Marcy L. Kahn
Cynthia S. Kern
Peter H. Moulton,	Justices.


M-1770

[*1]In the Matter of Meighan M. McSherry, (admitted as Meighan Marie McSherry), an attorney and counselor-at-law: Attorney Grievance Committee for the First Judicial Department, Petitioner, Meighan M. McSherry, Respondent.

Disciplinary proceedings instituted by the Attorney Grievance Committee for the First Judicial Department. Respondent, Meighan M. McSherry, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on June 19, 1996.

Jorge Dopico, Chief Attorney, Attorney Grievance Committee, New York (Raymond Vallejo, of counsel), for petitioner.
Respondent pro se.


Per Curiam.


Respondent Meighan M. McSherry was admitted to the practice of law in the State of New York by the Second Judicial Department on June 19, 1996, under the name Meighan Marie McSherry. Respondent's last known business address listed with the Office of Court Administration was within the First Judicial Department.
On April 25, 2018, in Supreme Court, New York County, respondent was convicted, upon her plea of guilty, of attempted robbery in the third degree, a class E felony, in violation of Penal Law §§ 110.00 and 160.05. Respondent admitted during the plea allocution that on August 26, 2016, at a bank in New York County, she attempted to forcibly steal property from another person. On June 13, 2018, respondent was sentenced to a conditional discharge of three years and a surcharge of $300.
The Attorney Grievance Committee (the Committee) now seeks an order striking respondent's name from the roll of attorneys pursuant to Judiciary Law § 90(4)(a) and (b) and Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.12(c)(1) on the ground that she has been automatically disbarred by virtue of her conviction of a felony as defined under Judiciary Law § 90(4) (e). Respondent, pro se, has not submitted a response, nor has she appeared in this proceeding.
A conviction for any criminal offense classified as a felony under the laws of New York results in automatic disbarment by operation of law (Judiciary Law § 90 [4][a], [e]). Respondent's conviction of the New York felony of attempted robbery in the third degree, a class E felony, constitutes grounds for automatic disbarment by operation of law pursuant to Judiciary Law § 90(4)(a) and (b). For purposes of disbarment, a conviction occurs at the time of the plea or verdict (see Matter of Racer, 165 AD3d 137 [1st Dept 2018).
Accordingly, the Committee's motion should be granted and respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc, to April 25, 2018.
All Concur.
Order Filed. 	[June 13, 2019]
The Committee's motion is granted to the extent of disbarring respondent and striking her name from the roll of attorneys and counselors-at-law in the State of New York pursuant to Judiciary Law § 90(4) (a) and (b), and 22 NYCRR 1240.12(c)(1), effective nunc pro tunc to April 25, 2018.